— Kane, J.
Appeals (1) from an order of the Supreme Court (Graves, J.), entered December 29, 1986 in Schenectady County, which, inter alia, granted defendant Federal Cartridge Company’s motion for summary judgment dismissing the complaint against it, (2) from the judgment entered thereon, and (3) from an order of said court, entered January 15, 1987 in Schenectady County, which denied plaintiffs’ motion for renewal and/or reargument of the prior motion.
Plaintiffs contend that Supreme Court erred in refusing to excuse their failure to comply with a conditional order of preclusion issued when plaintiffs failed to respond to a demand for a bill of particulars by defendant Federal Cartridge *940Company (hereinafter defendant). A review of the record reveals that Supreme Court did not abuse its discretion and we accordingly affirm the order granting defendant summary judgment (see, Taylor v Prudential Prop. & Cas. Ins. Co., 97 AD2d 660).
Turning to plaintiffs’ motion to renew and/or reargue, we note that the motion is in actuality a motion to reargue. No appeal lies from the denial of a motion to reargue (Siegel, NY Prac § 254, at 313-314) and, accordingly, we dismiss this appeal.
Order entered December 29, 1986 and judgment entered thereon affirmed, with costs.
Appeal from order entered January 15, 1987 dismissed, with costs. Mahoney, P. J., Kane, Main, Yesawich, Jr., and Levine, JJ., concur.